The offense is assault with intent to rob; the punishment, confinement in the penitentiary for two years.
Appellant admitted that he assaulted the injured party, Mark Jones, who was a delivery boy for a drug store, but denied that he intended to rob him. The testimony of Mark Jones and that of other witnesses for the State was sufficient to warrant the conclusion of the jury that the assault was made with intent to rob.
In bill of exception No. 1 it is shown that appellant timely *Page 148 
and properly objected to the charge of the court on the ground that robbery was therein defined. It is true that the court defined robbery and mentioned in the charge the punishment provided therefor. However, the charge properly submitted an instruction defining assault with intent to rob, and in applying the law to the facts gave a correct instruction relative to such an offense. Under the circumstances, we are unable to perceive how the instruction touching the penalty for robbery could have injured the appellant.
Bill of exception No. 2 relates to the argument of the district attorney, it being shown in the bill that he stated to the jury that there were "no filling stations situated within six to eight blocks of the First Methodist Church." Appellant objected to the argument on the ground that it was not supported by the testimony. We find nothing in the bill of exception in support of the ground of objection. Under the circumstances, the bill fails to present error.
Bill of exception No. 3 is not sufficient in its recitals to enable us to determine that the matter complained of therein presents reversible error.
The judgment is affirmed.
                    ON MOTION FOR REHEARING.